DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The limitation "replaced" will be treated in a manner consistent with the description of the specification (e.g. see the description of paragraph [0058]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, line 6 of claim 1 recites "wherein an amount of the Fe is 20000 ppm or more and 30000 ppm or less", however, the limitation is unclear as to whether the ppm values recited are referring to ppm by weight or ppm by mole.  Dependent claims 4-6 are rejected due to their dependence on claim 1.  Additionally, and claims 4, 5, and 6 also recite limitations directed to "ppm" values which do not specify whether the parts per million is by weight or by mole.  For the purpose of this office action, the parts per million value will be treated as if it is by mole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. ("Recent advances on Mg2Si1-xSnx materials for thermoelectric generation") in view of Iida et al. (US 2010/0051081), and further in view of Sadatomi et al. (US 7,002,071).
	Regarding claim 1, Bashir discloses a material comprising Mg2Si0.4Sn0.6 (page 571, right column, line 7 of third full paragraph).
	Bashir does not explicitly disclose at least one of the Si site and the Sn site of the compound is replaced with at least one of Sb and Bi, and an added Fe.
	Iida discloses a thermoelectric material which contains Sb ([0046]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Sb, as disclosed by Iida, in the thermoelectric material of Bashir, because as taught by Iida, this thermoelectric material is a silicide-based material with less environmental load and has significant advantages such as high thermoelectric conversion performance stable at about 300 to 600° C, high physical strength, resistance to weathering, durability, stability, and reliability ([0072]).
	Modified Bashir does not explicitly disclose an amount of Fe is 20000 ppm or more and 30000 ppm or less.
	Sadatomi discloses a thermoelectric material and further discloses added Fe in an amount of 10 at % or less (C11/L28-29).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Fe as a dopant, as disclosed by Sadatomi, in the thermoelectric material of modified Bashir, because as evidenced by Sadatomi, the use of Fe as a dopant in a thermoelectric material amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including Fe as a dopant in a thermoelectric material based on the teaching of Sadatomi.
	Additionally, Sadatomi discloses the added element results in an extremely large Seebeck coefficient and low thermal conductivity, allowing the thermoelectric conversion rate to be raised dramatically (abstract).
	Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	While modified Bashir (Bashir - Fig. 15; Iida - abstract) discloses a thermoelectric material, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	With regard to the limitations "replaced" and "added", the limitations are directed to the manner in which the product is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Additionally, with regard to the limitation "replaced", the limitation is treated in a manner consistent with the description of the specification (e.g. see the description of paragraph [0058]), and when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	 Regarding claim 4, modified Bashir discloses all the claim limitations as set forth above. 
	While modified Bashir does not explicitly disclose an amount of substitution elements replacing at least one of the Si site and the Sn site is 1000 ppm or more and 30000 ppm or less, the amount of Sb (Iida - [0048]) or Bi (Iida - [0051]) in modified Bashir is determined based on the desired thermoelectric conversion performance as set forth in paragraph [0092] of Iida.  Therefore the thermoelectric conversion performance, as well as material cost, are variables that can be modified, among others, by varying the amount of the dopant incorporated in the material.  For that reason, the amount of dopant incorporated in the material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the amount of dopant incorporated in the material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dopant in the material of modified Bashir to obtain the desired thermoelectric performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
	Regarding claim 5, modified Bashir discloses all the claim limitations as set forth above. 
	While modified Bashir does not explicitly disclose the amount of Sb is 5000 ppm or more, the amount of Sb (Iida - [0048]) in modified Bashir is determined based on the desired thermoelectric conversion performance as set forth in paragraph [0092] of Iida.  Therefore the thermoelectric conversion performance, as well as material cost, are variables that can be modified, among others, by varying the amount of the dopant incorporated in the material.  For that reason, the amount of dopant incorporated in the material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the amount of dopant incorporated in the material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dopant in the material of modified Bashir to obtain the desired thermoelectric performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
	Regarding claim 6, modified Bashir discloses all the claim limitations as set forth above.  
	While modified Bashir does not explicitly disclose the amount of Bi is 1000 ppm or more and 15000 ppm or less, the amount of Bi (Iida - [0051]) in modified Bashir is determined based on the desired thermoelectric conversion performance as set forth in paragraph [0092] of Iida.  Therefore the thermoelectric conversion performance, as well as material cost, are variables that can be modified, among others, by varying the amount of the dopant incorporated in the material.  For that reason, the amount of dopant incorporated in the material, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the amount of dopant incorporated in the material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of dopant in the material of modified Bashir to obtain the desired thermoelectric performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
	
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the specification discloses ppm by mole and specifically refers to the description of paragraphs [0018], [0020], and [0058] in which the ppm value (Fe:20000 ppm) is a stoichiometric composition ratio in the compound represented by the chemical formula Mg2Si1-xSnx.   In response to Applicant's argument, the description of paragraphs [0018], [0020], and [0058] of the specification describes an added Fe, however, the description of the specification does not describe the Fe as being added in terms of ppm by mole.  Instead, the chemical formula 
Mg2Si1-xSnx is described as a stoichiometric composition ratio in paragraph [0020].  Paragraphs [0018] and [0058] describe Fe being added, but do not describe that amount of Fe in terms of ppm by mole.  Additionally, the specification in paragraph [0034] states that it is not clear how the added Fe is present in the crystal structure.
	Applicant further asserts that in one molecule of the compound, with respect to 2 atoms of Mg, 20000 ppm atoms of Fe are contained in the compound, and cites Example 1 (paragraph [0058]).  Applicant further states that when writing the Sb and Fe into the chemical formula with ppm replaced by fractional amounts, the chemical formula changes as follows: Mg2Si0.50Sn0.49Sb0.01Fe0.02.  In response to Applicant's argument, the description of 20000 ppm atoms of Fe is not contained in the specification, and the chemical formula Mg2Si0.50Sn0.49Sb0.01Fe0.02 is not consistent with the description of paragraph [0034] of the specification which states that it is not clear how the added Fe is present in the crystal structure.  Therefore, Applicant's arguments are not persuasive in this regard and the 112(b) rejection is maintained as set forth above.
	Applicant's remaining arguments with respect to claims 1 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is further noted that Applicant's arguments directed to unexpected results fail to provide evidence of non-obviousness because it has not been shown that the unexpected results do not exist outside the ranges claimed, i.e., outside the range requiring an amount of the Fe is 20000 ppm or more and 30000 ppm or less, and outside the range 0.35 ˂ x ˂ 0.65.  For example, it has not been shown that 19000 ppm of Fe would not produce the same result, or that x=0.30 or x=0.70 would not produce the same result as 0.35 ˂ x ˂ 0.65.  The data provided in the specification is not commensurate in scope with the ranges claimed with regard to providing evidence of unexpected results when values fall within the claimed range, compared to the results when values fall out of the claimed range. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726